WESTE'RFIELD, J.
This is a suit by a doctor for his bill. Defendant claims that the doctor’s bookkeeping is at fault and that many debit items are erroneous. The court, a qua, allowed a credit of $67.00, giving the doctor a judgment for $163.00.
The services extended over a period of more than a year and consist of many office consultations and some house visits. It seems to us that the judgment made sufficient allowance for erroneous charges, which, in some instances, were proven to have been made.
In any event, this case is • one to which the familiar doctrine, that findings of fact by a trial court will not be disturbed on appeal unless manifestly erroneous, is particularly applicable.
For the reasons assigned the judgment appealed from is affirmed.